Title: From George Washington to James Cole Mountflorence, 28 September 1779
From: Washington, George
To: Mountflorence, James Cole


        
          Sir
          Head Quarters West Point Septr 28th 1779
        
        I received by yesterdays Post your letter of the 30th of August and am much obliged by your polite offer of service. It is however not in my power to avail myself of it. The appointment of Officers is not with me—and therefore I cannot give you any assurance of your being employed. And besides this consideration, the state of the Army with respect to Officers does not require any new appointments to be made. Under these circumstances I cannot think myself at liberty to encourage you to hope, that one in your favor would take place—and to induce you in consequence, to make a long—fatiguing and expensive journey. I am Sir Yr Most Obedient, servant
        
          Go: Washington
        
      